Case 4:21-cv-01982 Document 1. Filed on 06/17/21 in TXSD Page 1 of 20

IN THE UNITED STATES DISTRICT COURT United States Courts

SOUTHERN DISTRICT OF TEXAS Southern District of Texas
HOUSTON DIVISION FILED
JUN 17 2021
MICHELE L. HONDROS, Nathan Ochsner, Clerk of Court
Plaintiff, §
§
V. § CIVIL ACTION NO.
8
§
HEWLETT PACKARD §
ENTERPRISE, . §
CENTERPOINT ENERGY CORP., §
UNITED LAUNCH ALLIANCE, LLC, §
§
Defendants. §

PLAINTIFF’S COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW PLAINTIFF, MICHELE L. HONDROS (hereinafter referred to as “Plaintif?’),
filing this Complaint, and for cause shows: |
L

PARTIES & SERVICE REQUESTED

Plaintiff, MICHELE L. HONDROS, is an individual natural citizen of the United States,
residing in Houston, Harris County, Texas.

Defendant HEWLETT-PACKARD ENTERPRISE engages in the business of producing
and selling personal computers, computing devices, printers, as well as super computers, and other

technical-related products and services. On information, HEWLETT-PACKARD ENTERPRISE
Case 4:21-cv-01982 Document 1 Filed on 06/17/21 in TXSD Page 2 of 20

is a Delaware corporation with its principal place of business at 3000 Hanover Street, Palo Alto,

California 94304,

~' HEWLETT-PACKARD ENTERPRISE may be served with process at its registered

agent: CT Corporation System, 350 N. St. Paul Street, Suite 2900, Dallas, Texas 75201.

Defendant CENTERPOINT ENERGY CORPORATION owns the utility poles in and around the
municipality known as Nassau Bay, located in Harris County, Texas which is a suburb of the Houston
Metropolitan Area. Plaintiff is a consumer of CENTERPOINT ENERGY CORPORATION products and
services.

Defendant CENTERPOINT ENERGY CORPORATION may be served with process of
service by serving its registered agent: Corporation Service Company, 211 East 7" Street, Suite
620, Austin, Texas 78701.

UNITED LAUNCH ALLIANCE, LLC (A/K/A ULA, LLC A/K/A UNITED SPACE
ALLIANCE, LLC, A/K/A USA) is listed as a 50/50 Joint Venture between The Boeing Company
and Lockheed Martin Corporation, a limited liability corporation. On information, The Boeing
Company relocated its headquarters from the State of Washington to Chicago, Illinois. Lockheed
Martin Corporation maintains it headquarters in Bethesda. Maryland, as the second largest
military-industrial business in the world.

UNITED LAUNCH ALLIANCE, LLC may be served with process by serving its
registered agent: Corporation Service Company D/B/A Lawyers Incorporating Service Company,

211 East 7 Street, Suite 620, Austin, Texas 78701-3218.
Case 4:21-cv-01982 Document 1 Filed on 06/17/21 in TXSD Page 3 of 20

Il.
JURISDICTION AND VENUE

Plaintiff, MICHELE L. HONDROS, is a natural citizen of the United Sates, residing in
Houston, Harris County, Texas.

Named Defendants herein maintain offices and/or conduct legally-recognized form of
commerce within the State of Texas, within the United States and/or abroad.

Insofar as Plaintiff's seeks relief for violations of her civil rights pursuant to the
Constitution of the United States of America, jurisdiction in this United States District Court is
proper.

UL.
JURY DEMAND AND DISCOVERY PLAN

Plaintiff, MICHELE L. HONDROS (hereinafter referred to as “Plaintiff’), demands a
jury trial. The requisite fee for a trial by jury has be paid at the time of filing by Plaintiff.

Plaintiff requests a Level Three Discovery Plan.

IV.

STATEMENT AND BACKGROUND

“The official start of the post-9/11 era assault on core civil liberties was the late-2001

enactment of the Patriot Act.” (Attributed to Edward Snowden.)
“Patriot,” as it is used in the title of the Patriot Act, actually means: Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism. The Patriot Act appears to have been

carefully crafted to circumvent the Constitution of the United States, obliterating the Bill of Rights,

which succinctly delivers protections and authorities upon which these United States were

founded.
Case 4:21-cv-01982 Document 1 Filed on 06/17/21 in TXSD Page 4 of 20

President Dwight D. Eisenhower, in 1961 delivered what has become known as his
“Farewell Speech to the American People,” easily read to be a warning, which states in part:

“In the councils of government, we must guard against the acquisition of unwarranted
influence, whether sought or unsought, by the military industrial complex. The potential for the
disastrous rise of misplaced power exists and will persist.”

“We must never let the weight of this combination endanger our liberties or democratic
processes. We should take nothing for granted. Only an alert and knowledgeable citizenry can

compel the proper meshing of the huge industrial and military machinery of defense with our
peaceful methods and goals, so that security and liberty may prosper together. ...”

ART. I, Amendment I-Freedom of Religion, Speech, and the Press; ART. I, Amendment
IV.-Protection from Unreasonable Searches and Seizures; ART. 1, Amendment V.-Protection of
Rights to Life, Liberty, and Property; ART. 1, Amendment VI-Right to Confront Accusers; To be
Informed of Charges; and Right to a Speedy Trial.

Plaintiff is not an enemy of her country, nor any threat whatsoever.

In the instant matter, surveillance of, and retaliatory acts committed against Plaintiff is
extreme and personal, as Plaintiff alleges herein. It is particularly difficult to imagine the acts for
which Plaintiff seeks relief in the year of 2021, reflecting on the words of President Lyndon Baines
Johnson in March of 1965, just days after Congressman John Lewis was beaten nearly to death
while simply walking across the Edmund Pettis Bridge in Alabama, Johnson addressed a Joint
Session of Congress:

There is no cause for pride in what has happened in Selma. There is no cause for self-
satisfaction in the long denial of equal rights of millions of Americans. But there is cause for hope
and for faith in our democracy in what is happening here tonight... In our time we have come to
live with moments of great crisis. Our lives have been marked with debate about great issues;
issues of war and peace, issues of prosperity and depression. But rarely are we met with a
challenge, not to our growth or abundance, our welfare or our security, but rather to the values
and the purposes and the meaning of our beloved Nation ..

This bill will strike down restrictions to voting in all elections—Federal, State, and local—
which have been used to deny Negroes the right to vote ...

. This bill will establish a simple, uniform standard which cannot be used, however
ingenious the effort, to flout our Constitution ...
Case 4:21-cv-01982 Document 1 Filed on 06/17/21 in TXSD Page 5 of 20

Because all Americans just must have the right to vote. And we are going to give them that.
ren Lyndon Johnson, President. (Speaking on The Voting Rights Act of 1965; March 15,
1965.) Johnson is also speaking of matters which today would meet the criteria for prosecution as
Hate Crimes.

PLAINTIFF seeks relief for damages which include but are not limited to damages
sustained as the result of Warrantless Surveillance; Harassment; Harassment On the Internet;
Fraudulent Concealment by Use of the Internet; Gross and repeated instances of Invasion of
Privacy; Theft of Property; Vandalism; Damage to Real Property; Damage to Personal Computers;
Damage to Electronic Devices; Destruction of Closed Circuit Security Cameras; Hacking into
closed circuit security camera system; Manipulating and/or altering personal property and real
property; Interfering with radio transmissions; Placing surveillance cameras and listening devices
inside Plaintiff's residence and on her real property; and Placing surveillance equipment and other
devices on utility poles on and around Plaintiff's Real Property; Projecting frightening images onto
Plaintiff's real property.

Plaintiff alleges all aforementioned acts for which Plaintiff makes complaint and seeks
relief, have caused Plaintiff—as said acts would cause any other reasonable individual—to live in
fear and terror. Plaintiff alleges these acts have been performed unlawfully, and for the most part,
apparently, intentionally, as any reasonably prudent individual should know that conduct so
outrageous which is not tolerated in a civilized society would, and has caused Plaintiff great
emotional distress.

Plaintiff invokes United States v. Moalin 13-50572 (9" Circuit), notice of surveillance is
required, and illustrated in cases cited by the Moalin Court in its Opinion—specifically Dalia—

that only when surveillance requiring covert entry by law enforcement is the only, and safest
Case 4:21-cv-01982 Document 1 Filed on 06/17/21 in TXSD Page 6 of 20

manner to conduct electronic surveillance ((See Dalia, 441 U.S. 238 (1979), the court required
the State to remove “bugging” equipment within a certain and specific period of time; and that the
State [had a duty to] inform the Defendant of the bugging operation.)

Plaintiff asserts that Defendants’ acts at no time have been lawful, rather a continuing
. cover-up intended to silence Plaintiff, which Defendants have no intention of stopping, regardless
of the damage Defendants’ acts have caused in the past, and continue to cause, which will have
lasting negative impacts upon Plaintiff's life in perpetuity.

Based on information, Plaintiff has been unlawfully surveilled beginning as early as 2003,
however Plaintiff was unaware of said surveillance at the time. Then, in March of 2009 Plaintiff
was “spammed” or a “spearfishing” incident took place. Still Plaintiff did not suspect she was
targeted for any such activity because, as does the general population, Plaintiff is unaware of any
actions(s) she has or may have taken which could provoke any entity to surveil her, and certainly
at no time would harassing or terrorizing Plaintiff, or stealing her personal property be lawful.

Plaintiff alleges the retaliatory acts for which she makes complaint stem from emails and/or
blog postings she created which include joking about Jeff Skilling and what is now known as The
Enron Debacle; Joked about Terrorism Alert Levels; Made comments about the Financial Crisis
of 2008; Expressed disdain about the insurance industry; Maintained contact with expat friends
while they were abroad; Sought to recover damages related to two incidents whereupon Plaintiff
was defrauded; and Toyed with the idea of writing a memoir.

Plaintiff did these things expecting she, as should any American, had the right to speak and
express herself freely; and had a reasonable degree of privacy while so doing.

More simply stated, retaliatory acts were undertaken against Plaintiff because she

expressed herself using the internet, and not concealing her identity, or even attempting to do so.
Case 4:21-cv-01982 Document1 Filed on 06/17/21 in TXSD Page 7 of 20

The acts of retaliation came from individuals and/or entities with affiliations to corporate entities
named herein.

Plaintiff asserts that Defendants named herein, and those who may still be named, were
emboldened by an overt presumption the unlawful acts they had committed, and have continued
to commit, would be carried out with impunity by virtue of Defendant’s unique ability to conceal
their identities and actions.

Plaintiff alleges that when Defendants realized they had actually shared their own unlawful
acts and misdeeds, as well as their intent to commit further unlawful acts, a cover up ensued which
is ongoing.

Plaintiff is not an employee of HEWLETT-PACKARD ENTERPRISE, CENTERPOINT
ENERGY, INC. (hereinafter referred to as “CENTERPOINT), LOCKHEED MARTIN
CORPORATION (hereinafter referred to as “LOCKHEED”) or THE BOEING COMPANY
(hereinafter referred to as “BOEING”) or UNITED LAUNCH ALLIANCE (hereinafter referred
to as “ULA”), yet individuals who were affiliated with LOCKHEED, BOEING and/or ULA were
either tasked by LOCKHEED, ULA, BOEING, corporate officers thereof, and/or others, or took
it upon themselves to conduct what may now only be described in hindsight as debriefing Plaintiff
over matters of which Plaintiff was not even aware nor was Plaintiff aware any such matters bore
any relevance to Plaintiff. No explanations were ever provided, and no relief, less understanding
was enjoyed by Plaintiff. These Defendants ratified their own acts, and continue to do so by
following a course of pointing fingers at one another and/or others, causing further confusion, pain
and suffering to Plaintiff.

Plaintiff used a HEWLETT-PACKARD ENTERPRISE (hereinafter referred to as “HP’’)

personal computer and printer in 2009, and does so currently. As recently as May, 2021 Plaintiff
Case 4:21-cv-01982 Document 1 Filed on 06/17/21 in TXSD Page 8 of 20

again had problematic issues with HP equipment for which she was billed after seeking technical
support from HP.

As a direct and proximate cause of the information contained in the emails, or spam which
was emailed to Plaintiff, Plaintiff's life has been placed in danger. As such, Plaintiff alleges HP,
CENTERPOINT and ULA are liable to Plaintiff for intentional infliction of emotional distress.
Defendants could, and should have approached Plaintiff to advise a data breach had occurred, but
instead Defendants ratified its actions rather than mitigating.

The Restatement (Second) of Torts, section 46, states:

(1) One who by extreme and outrageous conduct intentionally or recklessly causes severe

emotional distress to another he is subject to liability for such emotional distress, and if bodily

harm to the other results from it, for such bodily harm.

(2) Where such conduct is directed at a third person, the actor is subject to liability if he
intentionally or recklessly causes severe emotional distress:

(a) to a member of such person's immediate family who is present at the time,
whether or not such distress results in bodily harm, or

(b) to any other person who is present at the time, if such distress results in bodily
harm.

Intentional Infliction of Emotional Distress involves outrageous and extreme
conduct that goes beyond the bounds of human decency and causes harm to another. In
order for an act or acts to rise to the level of “emotional distress” they must far surpass
mere insults, annoyances, indignities and other trivialities.

The conduct must be regarded as atrocious and beyond the bounds tolerated in a
civilized society. The act(s) must be so egregious that a reasonable and prudent human
being would be unable to tolerate such conduct. (www.personal-injury-info.net/infliction-
emotional-distress.htm; 2012)

The unlawful acts of Defendants herein have been committed knowingly, intentionally,
willfully, maliciously, recklessly, and with wanton disregard for human life to such degree the acts

constitute intentional infliction of emotional distress. See The Restatement (Second) of Torts,

Section 46; Restatement (Third) of Torts.
Case 4:21-cv-01982 Document 1 Filed on 06/17/21 in TXSD Page 9 of 20

Here, Plaintiff is compelled to assert that at no time did she ever imagine anything she had
experienced, either personally or professionally, or any affiliations she has had could ever anger
any individual or corporate entity to the point they—Defendants—would yearn to, and
successfully have, bankrupted Plaintiff, while terrorizing her. Even as Plaintiff legally attempted
to recoup constant losses, legal documents she prepared were tampered with while using her
$6,000 HP computer.

The damage to Plaintiff's personal property in that matter was an amount in excess of
$250,000.00, suffered at or around the same period of time, although her claim therefor was never
adjudicated due to constant harassment. Utility poles on and around the area where Plaintiff
resides are owned by CENTERPOINT ENERGY, INC. (hereinafier referred to as
“CENTERPOINT”).

1. Plaintiff has experienced repeated and ongoing interference with telecommunications,
telecommunications equipment, as well as power outages and surges.

2. Plaintiff physically relocated as a result of threats and retaliatory acts made against her, at
great expense, for over a full year.

3. In turn, Plaintiff was forced to sell assets valued in excess of $1.6MM for a fraction of the
value of said assets.

4, Dating back to on or about 2002, (1) A bank in Dallas, Texas phoned asking when Plaintiff
intended to pay for a computer the bank informed Plaintiff she had purchased on the
internet, of which Plaintiff had no knowledge; (2) Plaintiff requested copies of the loan
documents for the purchase, whereupon it was observed the purchaser used the name “Ima

Kahn”; (3) Very shortly thereafter a credit card company telephoned Plaintiff and advised
Case 4:21-cv-01982 Document1 Filed on 06/17/21 in TXSD Page 10 of 20

Plaintiff's credit card had been used in Russia on two occasions; (4) Plaintiff verified she
was not attempting to purchase anything in Russia, nor was Plaintiff physically in Russia;
and (5) Heard nothing further about either incident, but is aware of an incident which may
have caused retaliatory acts in this instance as well.

5. Plaintiff received repeated nefarious and harassing telephone calls, predominantly from
Alabama and Florida.

6. Plaintiff sought the advice of an expert in matters pertaining to technology, computer
hacking—a forensics specialist, but each individual with whom Plaintiff consulted, or tried
to consult, had motives which were not in Plaintiff’s interest.

7. Perhaps most disturbing still is that named Defendants herein knew Plaintiffs family, if
not Plaintiff, therefore causing Plaintiff even greater pain and suffering. Moreover, ULA,
in particular, is apparently a contractor for numerous agencies, possessing vast resources,
and the ability to crush virtually any individual.

8. Plaintiff further asserts that as long as the information contained in the March 2009 emails
she was sent, or “Data Breach” remains unresolved, Plaintiffs life remains in danger,
through no fault of Plaintiff.

VI.
CAUSES OF ACTION
Plaintiff's complaint is filed to seek relief from ongoing harassment and the reckless,
malicious acts which have been committed intentionally, willfully and knowingly with wanton
disregard for human life, all of which equate to the legal tort known as Intentional Infliction of
Emotional Distress; To Recover actual damages; Recover for pain and suffering, emotional

distress sustained by Plaintiff; and Punitive Damages sustained by Plaintiff as the direct and

10
Case 4:21-cv-01982 Document1 Filed on 06/17/21 in TXSD Page 11 of 20

proximate cause of threats, fraud; fraudulent concealment; fraudulent concealment by use of the
_ internet; obstruction of justice; conspiracy to commit fraud; and conspiracy to deprive Plaintiff of
her constitutionally protected rights which include, but are not limited to gross violations of
Plaintiff? s First, Fourth and Fifth Amendments to the United States Constitution, as well as 18
U.S.C. §241 — Conspiracy Against Rights. |

| In sum, the behavior represents serious unlawful acts which, have caused Plaintiff
staggering financial losses, probable irreversible physical injury, devastating and often debilitating
emotional pain and suffering, all of which Plaintiff s adult son has sustained as well.

Plaintiff alleges Defendants acts and/or omissions, whether intentional or unintentional,
impliedly or expressly, have knowingly and intentionally, even openly, engaged in conduct in a
manner so outrageous Plaintiff could never even imagine. Such egregious conduct as that which
Plaintiff has experienced is not tolerated in a civilized society.

Intentional Infliction of Emotional Distress-

.-.Conduct is so outrageous in character, and so extreme in degree, as to go beyond all
possible bounds of decency, and to be regarded as atrocious, and utterly intolerable in a civilized
community. ...

See §46, Restatement (Third) of Torts.

| While Plaintiff has not named any individual’s names, Plaintiff alleges corporate officers,
employees, agents, representatives, contractors, successors, heirs and/or assigns of HP, ULA,
CENTERPOINT, and/or others have knowingly and willfully engaged in a conspiracy against
Plaintiff's rights pursuant to 18 U.S.C. §241 — Conspiracy Against Rights:

If two or more persons conspire to injure, oppress, threaten, or intimidate any person in

any State, Territory, Commonwealth, Possession, or District in the free exercise or

enjoyment of any right or privilege secured him by the Constitution or laws of the United

States, or because of his having so exercised the same; or if two or more persons go in

disguise on the highway, or on the premises of another with intent to prevent or hinder his
free exercise or enjoyment of any right or privilege so secured—They shall be fined under

11
Case 4:21-cv-01982 Document1 Filed on 06/17/21 in TXSD Page 12 of 20

this title or imprisoned not more than ten years, or both; and if death results from the

actions committed in violation of this section... or an attempt to kill, they shall be fined

under this title or imprisoned for any term of years, or for life, or both, or may be sentenced
to death.

While Plaintiff has diligently made. efforts to solve this “retribution puzzle,” with
“retribution” being an overt indication of intent, Plaintiff has been placed under extreme duress,
although Plaintiffs efforts reveal an elaborate, powerful group of related individuals and corporate
entities who have acted in a retaliatory manner against her. Plaintiff has been posited into an
adversarial position, forced to discover the “whodunit” of the matter made the basis of this lawsuit.

Fearful of further retaliatory acts, Plaintiff ceased to pursue reimbursement related to
damages lawfully owed her which are set out in the Affidavit attached hereto, which is
incorporated by reference herein as though fully set forth at length.

Plaintiff alleges Defendant ULA has likely unlawfully surveilled her for well over a
decade, and repeatedly, and continuously committed acts which have generated retaliatory acts
when Plaintiff expressed herself pursuant to the First Amendment to the Constitution while using
the internet; and violated her Fourth and Fifth Amendment rights pursuant to the Constitution of
the United States; and have conspired to interfere with Plaintiffs right to live freely and
unencumbered in these United States.

Defendants HP, CENTERPOINT, and ULA knew, or should have known Plaintiff was in
danger, but failed to warn her, and failed to make recompense or take remedial measures to end
what it and/or others put into motion.

CENTERPOINT knew, or should have known Plaintiff was being harassed and unlawfully
surveilled by all means, as well as the unlawful acts of other bad actors, whether they be corporate

entities or individuals related thereto, but failed to warn Plaintiff.

12
Case 4:21-cv-01982 Document1 Filed on 06/17/21 in TXSD Page 13 of 20

CENTERPOINT knew, or should have known that certain nefarious uses of its power lines
and/or utility poles was possible, if not probable, and knew of the dangers to human life, but failed
to warn Plaintiff; failed to exercise caution; and acted in breach of the Texas DIPA (citation
omitted): and engaged in negligent hiring practices; made false representations; failed to properly
supervise its employees, agents, representatives, contractors, assigns and/or heirs.

ULA, HP and CENTERPOINT have acted with negligence and/or gross negligence and
are liable to Plaintiff for those acts. Defendants are jointly and severally liable to Plaintiff for
damages she has sustained to her person and property, including but not limited to other unnamed
parties.

HP, CENTERPOINT and ULA are jointly and severally liable to Plaintiff for damages
sustained to her person and property, possibly including other unnamed parties herein.

ULA and CENTERPOINT are liable to Plaintiff for conspiring against Plaintiff's ability
to exercise her rights.

Defendants herein are liable to Plaintiff for Intentional Infliction of Emotional Distress.

VIL.
DAMAGES SOUGHT

Plaintiff seeks actual damages in the sum of TWO MILLION DOLLARS.

Plaintiffs seeks punitive damages in the sum of ONE BILLION DOLLARS.

Plaintiff seeks costs of court. Plaintiff reserves the right to amend het pleadings as
necessary.

VI.
CONCLUSION AND PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff herein prays her actual damages

13
Case 4:21-cv-01982 Document1 Filed on 06/17/21 in TXSD Page 14 of 20

be granted; That Plaintiff's punitive, or exemplary damages be granted; That Plaintiff's costs of

Court be in all things granted; and for any and other such further relief to which this Court deems

just, equitable, and necessary.

14

Respectfully submitted,

/S/

 

Michele L. Hondros, Pro Se
1311 Antigua Lane

Houston, Texas 77058

(713) 562-2490
Aprilthemis6024@gmail.com

PLAINTIFF
Case 4:21-cv-01982 Document1 Filed on 06/17/21 in TXSD Page 15 of 20

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

 

 

HOUSTON DIVISION
MICHELE L. HONDROS, §
§
Plaintiff, §
§
V. § CIVIL ACTION NO.
§
§
HEWLETT PACKARD §
ENTERPRISE, §
CENTERPOINT ENERGY CORP., §
UNITED LAUNCH ALLIANCE, LLC, §
§
Defendants. §
PLAINTIFF’S AFFIDAVIT IN SUPPORT OF
PLAINTIFF’S ORIGINAL COMPLAINT
§
AFFIDAVIT §
§

BEFORE ME, THE UNDERSIGNED AUTHORITY did appear personally Michele L.
Hondros on this 16" day of June, 2021, and state upon her oath that she is over the age of
twenty-one years, is competent to make this Affidavit, and has personal knowledge of the
statements she makes herein which are true and correct to the best of her ability:

“On or about 1998, I made a comment about a legal proceeding after I retained Frank W.
Mitchell to represent me in an unrelated matter, although I had worked for Mr. Mitchell through
early 1990. While visiting his office to discuss the legal matter for which [ had retained him, he
brought up, and bragged about a case he had against British Petroleum. He showed me

newspaper articles and clippings where his name was mentioned. J was unaware of who he was

1
Case 4:21-cv-01982 Document1 Filed on 06/17/21 in TXSD Page 16 of 20

representing, however I now know that appears to have been BAO or British American Offshore.
Because I had great friends who were Expats in the employ of BP, we remained in contact by
email and phone and visited when they returned to Houston from time to time. I made a
‘comment to my friend’s husband about the lawsuit which I told him I had heard about, and
which—I was told-- was not going to go well for BP. Normally I would have been speaking

~ with his wife, with whom I was close, but on that particular day, her husband answered the
telephone while they were, if memory serves, in Azerbaijan. The only knowledge I had about
that case was what Mr. Mitchell had shown me, which ethically, was inappropriate on his part.
The particular, and seemingly innocuous comment I made to a friend apparently had the
makings, based on the retaliatory response I have been the recipient of, an international incident
of some nature. I didn’t even know what my friend, Hugh McDowell’s, title was at BP. Now, I
am aware that the last time I saw the couple in 2009, he was In-Country Manager for BP in
Libya. However, job titles, descriptions nor money were never much discussed among any of us.
We lived close to one another while they resided in Houston and our children attended the same
school. I would characterize our friendship as close. As an Expat, one of her favorite posts was
Buenos Aires where an open invitation to visit was extended. Maria Elena “Merle” McDowell
was a dear friend who passed away in 2013 after a lengthy bout with breast cancer.

After I relocated in 2007, I discovered my personal belongings, which had been packed,
moved and stored by a moving company, had been seriously, and in some cases irretrievably
damaged. Those damages totaled over $250,000.00. When the company would not replace the
damaged items or compensate me for any sum to replace the irretrievably damaged items I filed
suit against them. I had the same problem with a real estate agent by the name of Dorit Golan-

Cullen who resided in Meyerland on Atwell Street. She had undervalued my property, at a
Case 4:21-cv-01982 Document 1 Filed on 06/17/21 in TXSD Page 17 of 20

minimum, of $150,000.00. I filed suit against her and her agency, Keller Williams. I was unable
to respond to a document production using my HP 640 Fax machine due to constant and repeated
technical difficulties. I also mention Keller Williams here because another Keller Williams real
estate sales person by the name of Marianne Shugrue, with whom I had also shared what I
thought was a close friendship, suddenly appeared at my residence. I told her about the internet
problems I was experiencing and at the time, I likely referred to the horrifying emails I received,
while trying not to think too much about that issue. Nonetheless, she seemed to be aware of the
incident, and insisted I needed to use a wireless internet provider. I was extremely distraught at
the time, but Ms. Shugrue proceeded to attempt to set my computer up for wireless service, after
first asking me whether J wanted to “save” anything on my computer, which was of particular
note because there was at least one additional email that I was unable to print at the time, but
same was still on my PC. Shugrue worked for a different Keller Williams agency than did Dorit
Golan-Cullen, but at that time I once again took her overture as that of a friend. My ‘friend’ was
not visiting me to assist with my PC problems, rather it would seem she was visiting to destroy
evidence.

On or about 2007 I purchased an HP Touch Smart computer at a cost of approximately
$6,000, and an HP All-In-One Printer. The printer would prompt as though something was
queued to print at all hours, and when nothing had been queued to print by me. In hindsight, it
seems I may have been, despite the 2009 incident, the subject of something I understand to be
possible, which is known as a ‘backdoor hack.”

Shortly after I discovered the damage to my personal effects when moving, I began
speaking with the mover and its insurance carrier. During that same period of time that I filed

suit against Keller Williams, I received mail which included a full-page ad from The Financial
Case 4:21-cv-01982 Document1 Filed on 06/17/21 in TXSD Page 18 of 20

Times. The ad bore a handwritten note which was addressed to me, stating, “Michele, Get it. It
works!” (The ad was for a wound care cream that was made in Russia; I was recovering from a
broken wrist and elbow, and infection known as the flesh-eating disease at the time.) Other
items I was mailed included something post-marked on April 1‘t which contained a business card
that stated: “Keep my card. I fix everything.” That item arrived the day after my computer
crashed, which was April Fool’s Day. So, along with the internet-based nefarious activity I was
being harassed and taunted from what seemed to be every direction.

On or about March of 2009 the computer and other telecommunications problems I
experienced reached a tipping point when, as previously stated, my computer crashed, rendering
me unable to prepare necessary documents to recover the losses I sustained, as stated
hereinabove. My HP Printer malfunctioned, as did my fax machine. When the $6,000.00 HP
Touch Smart personal computer I purchased malfunctioned on several occasions, I subscribed to,
and paid a monthly fee for premium technical support service with HP. On at least one instance,
such was done by remote access by individual(s) in Pakistan and New Delhi. The constant
barrage of technical difficulties I experienced prevented me from legally recovering those actual
damages, as such was obstructed by HP and/or other technical issues related to my use of HP
products. During the same period calls I made to my bank and other business services were
always answered by individuals in Pakistan or New Delhi.

On or about 2007 or 2008, I received several telephone calls from a woman who spoke
with a Middle Eastern accent who said she was trying to reach her son. I had no idea whom she
was asking about. After the third or fourth call, I told her never to call me again, and advised I

did not know her or her son. She claimed to be residing in Florida, which a check of the area
Case 4:21-cv-01982 Document1 Filed on 06/17/21 in TXSD Page 19 of 20

code indicated was accurate, although I now know there are any number of ways to cause one to
appear they are located in a particular area when in fact they are not.

After the 2009 email incident, I sought a computer forensics expert to assist me in
identifying what had taken place, and who had sent me the emails with the terrifying content,
however the individual whom I consulted was not who he represented himself to be. He went by
the name of Ken Baja, who was not an independent computer forensics expert, which J only
recently learned.

By 20111 moved out of my residence and shared a leased apartment at The Gables off
Kirby Drive with my son. I was forced to sell annuities for a fraction of their worth just to get
away from my own home hoping to find some peace and relief.

Further, it seems of late that “stingray” device(s) is being used near my residence causing
constant interruptions with my cellular telephone communications and wireless internet service.
The Stingray device is likely to be a product made by a L3 Technologies, now L3 Harris, which
is led by Christopher Kubasik (presently Chief Operating Officer of L3 Harris Technologies), a
former CEO of Lockheed. The emails, or spam I received in 2009 were sent via a Level3 router.
I was unaware until quite recently that Level3 was a business concern, and mistakenly believed a
Level3 router was a reference to some level of the internet.

| Just weeks ago I was locked out of my HP laptop. I contacted HP for tech support and
was immediately over-charged for the tech consult. The battery is no longer operable, although
the batteries to the other laptop computers I own are not operable either. I have experienced
numerous and repeated power surges and power outages, which would be attributable to
Centerpoint Energy. At some time in 2009 or 2010 while staying at 1810 Linfield Way, the

former residence of my parents, she and J detected a natural gas leak. The man who arrived to
Case 4:21-cv-01982 Document1 Filed on 06/17/21 in TXSD Page 20 of 20

repair the apparent gas leak misrepresented himself, as he did not comport himself in a manner
indicating he was affiliated with Centerpoint, and definitely did not seem to have arrived with the
intent of simply addressing same. Rather, his demeanor was threatening, which frightened both
my mother and myself.

Personal property which specifically includes jewelry and small collectibles totaling
approximately $30,000.00 has been stolen from my home over an extended period of time, and
on every single occasion my home has been unattended.

There has been more than ample time and opportunity for the constant, and often
dangerous harassment to stop. There has been more than ample time for those responsible for
interrupting my electronic communications, and sending me horrifying emails to come forward,
but no one has done so. Therefore, I am left to either resign myself to a situation which is
beyond untenable that has become dangerous, not all of which said situations are enumerated
herein, or file for relief in court. I am choosing to fight for relief in court.

FURTHER AFFIANT SAYETH NAUGHT.”

SUBSCRIBED AND SWORN TO BEFORE ME the undersigned authority on this 16

Mail CAble WS

Michele L. Hondros _

is £Q> JESSICA MARIE RISHER | r
i (= °\ Notary 1D 4129156651
CN YS My Commission Expires | L

OF November 6, 2024 | NOTARY PUBLIC

day of June, 2021.

 

 

 

 

 

 
